          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 1 of 10 Page ID
                                          #:48423


            1   KEKER, VAN NEST & PETERS LLP
                ROBERT A. VAN NEST (SBN 84065)
            2   rvannest@keker.com
                DAVID SILBERT (SBN 173128)
            3   dsilbert@keker.com
                AJAY S. KRISHNAN (SBN 222476)
            4   akrishnan@keker.com
                LAURIE CARR MIMS (SBN 241584)
            5   lmims@keker.com
                633 Battery Street
            6   San Francisco, CA 94111-1809
                Telephone: 415 391 5400
            7   Facsimile: 415 397 7188
            8   Attorneys for Defendant
                IVANTIS, INC.
            9

           10                        UNITED STATES DISTRICT COURT
           11                       CENTRAL DISTRICT OF CALIFORNIA
           12                        SOUTHERN DIVISION-SANTA ANA
           13   GLAUKOS CORPORATION,                     Case No. 8:18-cv-00620-JVS-JDE
                a Delaware Corporation,
           14                                            IVANTIS’S NOTICE OF MOTION
                                            Plaintiff,   AND MOTION TO NARROW
           15                                            ASSERTED CLAIMS FOR TRIAL
                      v.
           16                                            Judge:    Hon. James V. Selna
                IVANTIS, INC.,
           17   a Delaware Corporation,                  Hearing Date:      Aug. 2, 2021
                                                         Hearing Time:      11:00 a.m.
           18                             Defendant.     Courtroom:         10C
           19                                            Pre-trial conference: Sept. 13, 2021
                                                         Trial date: Sept. 28, 2021
           20

           21

           22

           23

           24

           25

           26

           27

           28
                   IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                            CASE NO. 8:18-CV-00620-JVS-JDE

1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 2 of 10 Page ID
                                          #:48424


            1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2         PLEASE TAKE NOTICE that on August 2, 2021 at 1:30 P.M., or as soon
            3   thereafter as the matter may be heard, before the Honorable James V. Selna in
            4   Courtroom 10C of the United States District Court for the Central District of
            5   California, Southern Division, located at 411 West Fourth Street, Santa Ana,
            6   California 92701, Ivantis, Inc. (“Ivantis”) will, and hereby does, move the Court to
            7   limit the number of claims asserted by Plaintiff Glaukos Corporation
            8   (“Glaukos”).The motion is made on the grounds set forth in the accompanying
            9   Memorandum of Points and Authorities, the Declaration of Kristen E. Lovin
           10   (“Lovin Decl.”), and all Exhibits attached thereto, and such further evidence or
           11   argument as may be presented at or in connection with hearing on this motion, all
           12   pleadings, files and records in this action, and any other evidence the Court may
           13   properly consider.
           14         This motion is made pursuant to Civil Local Rule 7-3. Before trial was
           15   continued due to COVID-19 (see Dkts. 769, 770), the parties had telephonic
           16   conferences on May 25 and 26, 2020. Lovin Decl., ¶ 3, Ex. A at 3. At that time,
           17   Ivantis proposed that Glaukos reduce its number of asserted claims from 23 to 6.
           18   Id., Ex. A at 3–4. As the parties began resuming preparations for the current trial
           19   date, Ivantis re-initiated discussions by email on May 25, 2021, where it repeated
           20   this proposal. Id., ¶ 6, Ex. B at 3–4. The parties had subsequent discussions over
           21   email and two additional telephonic conferences on June 23, 2021 and June 28,
           22   2021. Id., ¶¶ 7–11, Exs. B, C & D. These discussions have confirmed that the
           23   parties are at an impasse, and that further discussion would be futile. See id.
           24

           25

           26

           27

           28

                                                          1
                    IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                             CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 3 of 10 Page ID
                                          #:48425


            1   I.      INTRODUCTION
            2           Glaukos continues to assert nearly four times the number of claims that have
            3   ever been tried to a patent jury in this Court—23. It is simply not practical to try all
            4   of these claims to a jury, and, even if it were, the sheer volume would risk juror
            5   confusion. And now is the time to simplify. By the time this motion is heard, trial
            6   will be less than two months away. During this critical time (and before), the
            7   parties will expend substantial resources preparing their cases. The parties,
            8   witnesses, and experts should not be forced to waste time preparing for claims that
            9   will never be tried. Ivantis therefore respectfully requests that, to avoid
           10   unnecessary waste, the Court direct Glaukos to narrow its claims to a number that
           11   is realistic for trial.
           12   II.     BACKGROUND
           13           Glaukos currently asserts 23 claims across two patents: claims 25–27, 37–
           14   38, 48, 52–54, 60–61, and 71 of U.S. Patent No. 6,626,858 (“the ’858 patent”), and
           15   claims 2, 4, 6, 12, 19–21, 25, 28, and 30–31 of U.S. Patent No. 9,827,143 (“the
           16   ’143 patent”). Lovin Decl., Ex. E (10/29/2019 email from McPhie disclosing
           17   asserted claims), Ex. F at 1 (3/20/2020 email from Glasser dropping ’858 claims 40
           18   and 61). Glaukos cannot feasibly try––and Ivantis cannot practically present
           19   infringement and invalidity defenses against––this many claims. These claims
           20   involve many semi-overlapping—but distinct—claim elements, which will
           21   inevitably cause juror confusion. Collectively, these claims contain more than 25
           22   elements, including: “shunt,” “channel,” “permit[ting] fluid communication,”
           23   “bidirectional fluid flow,” “distal portion … length of about 1 mm to 20 mm,”
           24   “distal portion … of about 6 mm,” “proximal portion … length of about 0.1 to 3
           25   mm,” “proximal portion … of about 2 mm,” “proximal portion is shorter in length
           26   than the distal portion,” “elongate,” “distal portion … outer diameter of about 0.1
           27   mm to 0.5 mm,” “inner diameter between about 100 micrometers and 500
           28   micrometers,” “non-linear prior to insertion,” “curved,” “radius which
                                                           2
                      IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                               CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 4 of 10 Page ID
                                          #:48426


            1   approximates the radius of Schlemm’s canal,” “radius of about 6 mm,” “partially
            2   open,” “opening along its length,” “non-tubular,” “trough-like,” “cross-section …
            3   approximat[ing] a partial circumference of a circle,” “ovoid openings,” “oval-
            4   shaped holes,” “portals,” “flexible,” “biocompatible,” and “metal.” But these
            5   elements—many of which cover related but distinct concepts (e.g., length,
            6   diameter, curvature, openness, holes, material, or fluid-flow capability)—are often
            7   duplicated with slightly different permutations for each claim, compounding the
            8   likelihood of confusion.
            9         On October 16, 2019, the Court issued a tentative ruling granting Ivantis’s
           10   earlier motion to limit the number of asserted claims to 20. Lovin Decl. Ex. G
           11   (10/16/2019 Tentative) at 8. This ruling was specifically intended for the expert
           12   report stage, leaving open that further narrowing could be done closer to trial. Id. at
           13   7 (seeking input on deadlines for narrowing and opening expert reports so that
           14   narrowing could “produce efficiencies in the writing of the parties’ expert
           15   reports”). On October 21, 2019, the parties stipulated to a reduction to 25 claims
           16   for expert reports, with no understanding or agreement that this would be the final
           17   number for trial. Dkt. 301. During expert discovery, Glaukos dropped two of its
           18   claims, but continued to assert the remaining 23 claims through dispositive
           19   motions. Lovin Decl., Ex. C at 5.
           20         On May 14 and June 17, 2020, the Court ruled on the parties’ summary
           21   judgment motions. Dkts. 574, 724. Even after summary judgment, numerous issues
           22   remain to be tried. Ivantis disputes infringement on 19 claims (everything except
           23   for claims 4, 28, 30, and 31 of the ’143 patent). Dkt. 724 at 9. Ivantis also asserts
           24   that all 12 claims of the ’858 patent are invalid based on 4 primary references
           25   (Spiegel, Grieshaber, Stefansson, and Bergheim), and that all 11 claims of the ’143
           26   patent are invalid based on 2 primary references (Spiegel and Grieshaber). Dkt.
           27   506-1 (Iwach Rpt.). At summary judgment, the Court decided that the Hydrus has
           28   a “distal portion” and “proximal portion;” that Ivantis had not presented sufficient
                                                           3
                    IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                             CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 5 of 10 Page ID
                                          #:48427


            1   evidence to create a material factual dispute that claim 30 was invalid in light of its
            2   asserted obviousness combinations; and that Ivantis had not presented sufficient
            3   evidence to create a material factual dispute that claim 4 was invalid in light of its
            4   Spiegel-based obviousness combinations. Dkt. 724 at 9–23. All other infringement
            5   and invalidity issues relating to these 23 claims remain to be tried.
            6            In a July 23, 2020 ruling on the parties’ Daubert motions, the Court also
            7   noted that the parties disputed whether Ivantis had adequately disclosed invalidity
            8   combinations for Glaukos’s 23 claims. The Court instructed the parties “to
            9   continue to streamline the asserted claims and asserted prior art references.” Dkt.
           10   757 at 15. Now is the time for this streamlining. For Ivantis, as Defendant, to
           11   streamline its asserted prior art references, it needs to understand what claims
           12   Glaukos, as the Plaintiff, intends to try.
           13            Trial is set for September 28, 2021. It will be less than two months away by
           14   the time this motion is heard. At that point (and even before), the parties will be
           15   heavily engaged in trial preparations, including preparing witnesses, finalizing
           16   exhibits, negotiating pre-trial stipulations, and drafting pre-trial submissions like
           17   their memoranda of contentions of fact and law. All of this work is intricately tied
           18   to infringement and invalidity issues. If Glaukos does not promptly narrow its
           19   claims, the parties will waste more time and effort on claims that will not be tried.
           20   Yet Ivantis’s meet-and-confer attempts to narrow the claims to a reasonable
           21   number have proven futile. See Lovin Decl., ¶¶ 6–11.
           22   III.     ARGUMENT
           23            A.    It is not feasible to try all pending infringement and invalidity
           24                  issues presented by Glaukos’s 23 asserted claims.

           25
                         As this Court has explained, the guiding principle on claim narrowing is

           26
                “how many claims can you realistically try to a jury?” Dkt. 194 (4/29/2019 Hr’g

           27
                Tr.) at 36:14–15; Thought, Inc. v. Oracle Corp., No. 12-CV-05601-WHO, 2013

           28
                WL 5587559, at *2 (N.D. Cal. Oct. 10, 2013) (“In determining whether to require

                                                             4
                       IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                                CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 6 of 10 Page ID
                                          #:48428


            1   parties limit the number of claims asserted, courts look to the number of patents
            2   and claims at issue and the feasibility of trying the claims to a jury.”); Midwest
            3   Athletics and Sports All. LLC v. Xerox Corp., 6:19-cv-06036, Dkt. 204, at 10
            4   (W.D.N.Y. June 25, 2021) (claims must be limited to what a “lay jury could
            5   reasonably be expected to grapple with”).
            6         Twenty-three claims are not realistic. Indeed, “[s]uccessful patent plaintiffs
            7   almost always present only one, two or three claims to a jury.” Network Prot. Scis.,
            8   LLC v. Fortinet, Inc., No. C 12-01106 WHA, 2013 WL 1949051, at *3 (N.D. Cal.
            9   May 9, 2013). Because of this, “[i]t is [even] impractical for either side to present
           10   fifteen claims at trial.” Id. Glaukos’s claims well exceed this high watermark, and
           11   are also far greater than the claim limits that courts routinely impose for trial. See,
           12   e.g., Oracle Am., Inc. v. Google Inc., No. 10-cv-03561-WHA, 2011 WL 12209477,
           13   at *1 (N.D. Cal. May 3, 2011) (limit of 3 claims); Commonwealth Sci. and Indus.
           14   Rsch. Org. v. MediaTek Inc., No. 6-12-cv-00578, Dkt. 672 (E.D. Tex. Jun. 5, 2015)
           15   (limit of 8 claims); Imperium (IP) Holdings, Inc. v. Apple Inc., et. al., No. 4-11-cv-
           16   00163, Dkt. 456 (E.D. Tex. Feb. 28, 2013) (limit of 7 claims); LG Display Co. v.
           17   AU Optronics Corp., 686 F. Supp. 2d 429, 434 (D. Del. 2010) (limit of 7 claims
           18   per side). They are also far greater than the number of asserted claims that this
           19   Court has had in its own patent trials. See, e.g., SPEX Techs., Inc. v. Apricorn, No.
           20   2-16-cv-07349, 2020 WL 2316102 (C.D. Cal. Feb. 11, 2020) (Selna, J.) (2 claims);
           21   Broadcom Corp. v. Emulex Corp., No. 8-09-cv-01058, Dkt. 896 (C.D. Cal. Oct.
           22   12, 2011) (Selna, J.) (6 claims); Siemens AG, v. Seagate Tech., No. 8-06-cv-00788,
           23   2008 WL 5694149 (C.D. Cal. Dec. 23, 2008) (Selna, J.) (6 claims).
           24         Glaukos’s 23 claims are also not feasible in light of the particular
           25   circumstances of this case. All of Glaukos’s asserted claims are dependent claims,
           26   many of which rely on the same claim element recited in the independent claim.
           27   And, even among claims with different independent claims, many recite semi-
           28   overlapping elements pertaining to related—but distinct—concepts. For example,
                                                           5
                    IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                             CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 7 of 10 Page ID
                                          #:48429


            1   claims 25, 37, 38, 52, 60, and 61 of the ’858 patent all recite various lengths of a
            2   “proximal” or “distal portion,” but claims 25, 37, and 38 also require a “shunt” that
            3   is “non-linear prior to insertion,” whereas claims 52, 60, and 61 require a “shunt”
            4   that is “flexible” and permits “bidirectional fluid flow.” The asserted claims of the
            5   ’143 patent have even more confusing overlap—many repeat elements like
            6   “partially open along its length” (claims 6, 12, 19–21), “holes” (claims 27, 28),
            7   “curved” (claims 2, 4, 6, 12), or “metal” (claims 20, 25, 28, 30, 31), but in slightly
            8   varying permutations. (And this list excludes related but differently phrased
            9   elements like “non-tubular open shape” (claims 25, 28, 30, 31), “opening along its
           10   length” (claims 2, 4), “portals” (claims 6, 12), or “non-linear shape” (claims 19–
           11   21)—which only further exacerbate the problem.) If Glaukos asserts all of its 23
           12   claims, the jury will have to separately examine these requirements for both the
           13   Hydrus and for each of Ivantis’s asserted prior art references, and also try to keep
           14   straight the specific permutations required for each claim. It will also have to
           15   remember specific obviousness arguments for why a certain combination of
           16   elements is obvious over prior art combination(s)—arguments that could change
           17   based on which elements are being combined.
           18            Asking the jury to do so many analyses is impracticable for several reasons.
           19   First, it would be nearly impossible to cover this ground in a single jury trial, with
           20   the detail required for the jury to make an informed decision. It would take hours
           21   for the parties’ experts alone to separately address these claims and their multitude
           22   of claim elements, which it is unrealistic given that there are a number of other
           23   topics that the parties vigorously dispute and also need to present testimony on,
           24   including technical and clinical evidence on the Hydrus itself, Ivantis’s business,
           25   the MIGS market, Glaukos’s allegations of copying, willfulness, practicing
           26   products, and lost profits and reasonable royalty damages, both before expiration
           27   of the ’143 patent and during the remedially limited patent-term-extension (“PTE”)
           28   phase.
                                                           6
                    IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                             CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 8 of 10 Page ID
                                          #:48430


            1         Second, such a high number of claims would be confusing to the jury. See
            2   Realtime Data, LLC v. Packeteer, Inc., No. 6:08-cv-144, 2009 WL 10667516, at
            3   *3 (E.D. Tex. Mar. 16, 2009) (recognizing that “a large number of asserted claims
            4   through … trial” is “potentially confusing for a jury”). If Glaukos proceeded with
            5   all 23 asserted claims, the jury would have to keep track of all of the different
            6   structural characteristics that each of these claims require as it assessed the Hydrus
            7   and the prior art. This would be compounded by the fact that the claims recite so
            8   many overlapping permutations, each of which the jury would have to keep
            9   straight in its mind. “The jury can only be expected to work through so many
           10   asserted claims.” Personalized User Model L.L.P., v. Google Inc., No. 1-09-cv-
           11   00525, Dkt. 88, at 27 (D. Del. Sept. 9, 2010). Twenty-three is too many.
           12         Accordingly, Glaukos’s plan to try 23 claims is not feasible. Further
           13   narrowing is needed.
           14         B.     There is no reason to further delay narrowing.
           15         Narrowing is also needed now. Trial is set for September 28, 2021, which
           16   will be less than two months away by the time this motion is heard. From now until
           17   trial, the parties will be working intensely to prepare their cases. Arguments will be
           18   prioritized. Witnesses will be prepared. Exhibits and demonstratives will be
           19   finalized. Stipulations will be negotiated. Throughout all of this, the specific claims
           20   that Glaukos chooses to assert will dramatically impact how the parties prepare and
           21   what work they will do. To the extent that Glaukos will not present certain claims
           22   at trial (an inevitability given the sheer volume of claims currently asserted), this
           23   should be made known now, before the parties waste time and money preparing for
           24   trial on claims that will never be tried. See Fontem Ventures BV, v. NJOY, Inc., No.
           25   2-14-cv-01645, Dkt. 219, at 2 (C.D. Cal. Jul. 20, 2015) (“reducing the number of
           26   claims now will still serve judicial economy in connection with … trial”). Indeed,
           27   courts look down on eve-of-trial claim narrowing and have threatened sanctions in
           28   light of it. See, e.g., Arthrex, Inc. v. Smith & Nephew, Inc., No. 2-15-cv-01047-
                                                           7
                    IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                             CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 9 of 10 Page ID
                                          #:48431


            1   RSP, Dkt. 262, at 2 (E.D. Tex. Nov. 9, 2016) (threatening sanctions if plaintiff
            2   dropped claims later than 3 days after entry of the pretrial order in order “to deter a
            3   party from forcing the Court and the opposing party to waste resources preparing
            4   for claims that ultimately will never be presented to the jury”).
            5         While there are many reasons why narrowing needs to happen urgently,
            6   there is no reason whatsoever to delay narrowing. Expert discovery closed long
            7   ago, and summary judgment and Daubert motions have been adjudicated. Glaukos
            8   has had, for many, many months, all the information it needs to determine which of
            9   its claims to prioritize. Indeed, in addition to the delay of proceedings due to
           10   COVID-19 between such motions being decided and trial— during which Glaukos
           11   undoubtedly has considered the perceived strengths and weaknesses of its various
           12   positions—all of the preconditions for narrowing that Glaukos has raised in
           13   previous oppositions to claim narrowing have now come to pass. Dkt. 271 at 12–14
           14   (arguing that claim narrowing was premature because expert discovery had not
           15   occurred and Ivantis had not stipulated to infringement on any claims). Thus,
           16   Glaukos should narrow its claims now.
           17         C.     Glaukos should limit its claims to 6, and Ivantis will limit its
           18
                             asserted prior art commensurately.
                      Ivantis proposes that Glaukos limit its claims to 6. This is consistent with
           19
                other patent cases tried by this Court, as well as narrowing done in other courts
           20
                pre-trial. See, e.g., SPEX Techs., Inc., 2020 WL 2316102 (2 claims) (Selna, J.);
           21
                Broadcom Corp., No. 8-09-cv-01058, Dkt. 896 (6 claims) (Selna, J.); Siemens AG,
           22
                2008 WL 5694149 (6 claims) (Selna, J.); Oracle Am., Inc., 2011 WL 12209477, at
           23
                *1 (3 claims); Commonwealth Sci., No. 6-12-cv-00578, Dkt. 672 (8 claims);
           24
                Imperium (IP) Holdings, Inc., No. 4-11-cv-00163, Dkt. 456 (7 claims). Six claims
           25
                also make sense given that 8–10 is a generally accepted target at the earlier
           26
                dispositive motions stage. See Federal Circuit Advisory Council Model Order (5
           27
                claims per patent); Midwest Athletics, 6:19-cv-06036, Dkt. 204 (8 claims). This
           28

                                                           8
                    IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                             CASE NO. 8:18-CV-00620-JVS-JDE
1713460
          Case 8:18-cv-00620-JVS-JDE Document 773 Filed 07/02/21 Page 10 of 10 Page ID
                                           #:48432


            1   means that, at most, parties should proceed with 8–10 going into pre-trial; from
            2   this starting points and high watermark, 6 is a reasonable resting point for trial.
            3           As a general matter, Ivantis agrees that its asserted prior art references
            4   should be limited in proportion to Glaukos’s asserted claims. And in fact, Ivantis
            5   has already substantially narrowed its invalidity case without Glaukos’s lead—
            6   Ivantis has currently disclosed invalidity arguments which rely primarily on
            7   roughly 8 prior art references, which is well within limits imposed elsewhere. See,
            8   e.g., Federal Circuit Advisory Council Model Order (12 references per patent).
            9   Nevertheless, if Glaukos limits its claims to a number that would require a further
           10   reduction of references, Ivantis is willing to do so. But this must happen after
           11   Glaukos has narrowed its claims—without this information, Ivantis will not know
           12   what references it can cut.
           13   IV.     CONCLUSION
           14           For the foregoing reasons, the Court should order Glaukos to limit its
           15   asserted claims to 6 within one week of issuing its order. If the Court deems it
           16   necessary, within 7 days of Glaukos’s claim narrowing, Ivantis will reduce its prior
           17   art references correspondingly.
           18

           19   Dated: July 2, 2021                      KEKER, VAN NEST & PETERS LLP
           20

           21                                       By: /s/ David Silbert
                                                        David Silbert
           22
                                                         Attorneys for Defendant
           23                                            IVANTIS, INC.
           24

           25

           26

           27

           28

                                                            9
                      IVANTIS’S NOTICE OF MOTION AND MOTION TO NARROW ASSERTED CLAIMS FOR TRIAL
                                               CASE NO. 8:18-CV-00620-JVS-JDE
1713460
